***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          THOMAS G. STONE III v. EAST COAST
                  SWAPPERS, LLC
                     (SC 20382)
                  Robinson, C. J., and McDonald, D’Auria,
                       Mullins, Kahn and Ecker, Js.

                                   Syllabus

Pursuant to statute (§ 42-110g (d)), ‘‘[i]n any action brought by a person’’
    under the Connecticut Unfair Trade Practices Act (CUTPA) (§ 42-110a
    et seq.), ‘‘the court may award . . . reasonable attorneys’ fees based
    on the work reasonably performed by an attorney and not on the amount
    of recovery.’’
The plaintiff sought to recover damages and attorney’s fees from the defen-
    dant, a motor vehicle repair shop, for violation of CUTPA in connection
    with the installation of a modified engine in a car owned by K, the
    plaintiff’s son-in-law, and financed through W Co., a third-party automo-
    bile finance company. The plaintiff had loaned K the money to pay the
    defendant for the requested work, but the engine was never installed
    because K did not want to pay for certain additional costs that the
    defendant indicated were necessary for installation. K subsequently
    failed to repay the loan, and the plaintiff obtained a judgment against
    K and secured a lien on the car that was subsequent in right only to
    that of W Co. The plaintiff informed the defendant of his status as a
    second position lienholder on the car’s title. Subsequently, the defendant,
    which had retained the car, sold it at an auction. The plaintiff alleged
    that the defendant had violated CUTPA by refusing to perform the work
    that had been paid for and by failing to provide the plaintiff, a lienholder,
    with statutory notice of the auction. The trial court concluded that the
    plaintiff had proven a CUTPA violation and awarded him damages. The
    court also concluded, however, that the plaintiff had not proven the
    evil motive or malice necessary to award punitive damages, and it exer-
    cised its discretion by finding that the plaintiff was not entitled to
    attorney’s fees. The plaintiff appealed from the trial court’s judgment
    to the Appellate Court, claiming that the trial court improperly had
    declined to award him attorney’s fees. The Appellate Court affirmed the
    trial court’s judgment, and the plaintiff, on the granting of certification,
    appealed to this court. Held:
1. The plaintiff could not prevail on his claim that this court should adopt
    a presumption pursuant to which a plaintiff prevailing in a CUTPA action
    should ordinarily recover attorney’s fees under § 42-110g (d) unless
    special circumstances would render such an award unjust: there was
    no language in § 42-110g (d) or legislative history indicating that the
    legislature intended a presumption in favor of attorney’s fees, this court
    has previously held that an award of attorney’s fees under CUTPA is
    discretionary, and this court declined to import such a presumption into
    CUTPA when the legislature did not choose to include one; moreover,
    the legislature has directed that the courts of this state, in interpreting
    the provisions of CUTPA, shall be guided by interpretations given by
    the Federal Trade Commission in interpreting the federal analogue to
    CUTPA, and that commission has not adopted a presumption in favor
    of awarding attorney’s fees for violations of the federal analogue.
2. The Appellate Court incorrectly determined that the trial court had not
    abused its discretion when it declined to award the plaintiff attorney’s
    fees under the test applicable to awarding punitive damages under
    CUTPA: the trial court failed to recognize the different purposes that
    attorney’s fees and punitive damages serve under CUTPA, and, by identi-
    fying the more demanding test for awarding punitive damages, namely,
    intentional, wanton, malicious, or evil conduct, as its rationale for not
    awarding attorney’s fees under § 42-110g (d), the trial court improperly
    required a more demanding showing from the plaintiff, which was at
    odds with the purpose of the attorney’s fees provision in CUTPA, that
    is, to foster the use of private attorneys in vindicating the public goal
    of ferreting out unfair trade practices by commercial actors in connec-
    tion with consumer transactions; accordingly, the case was remanded for
   reconsideration of the plaintiff’s request for an award of attorney’s fees.
         Argued June 1—officially released December 11, 2020*

                           Procedural History

   Action to recover damages for, inter alia, violation
of the Connecticut Unfair Trade Practices Act, and for
other relief, brought to the Superior Court in the judicial
district of Hartford, where the court, Huddleston, J.,
granted in part the defendant’s motion to strike; there-
after, the case was tried to the court, Noble, J.; judgment
for the plaintiff, from which the plaintiff appealed to
the Appellate Court, Alvord, Bright and Norcott, Js.,
which affirmed the trial court’s judgment, and the plain-
tiff, on the granting of certification, appealed to this court.
Reversed; further proceedings.
 William J. O’Sullivan, with whom, on the brief, was
Michelle M. Seery, for the appellant (plaintiff).
  Mario Cerame, with whom, on the brief, was Timo-
thy Brignole, for the appellee (defendant).
  J.L. Pottenger, Jr., Jeffrey Gentes, and Sophie Laing
and Stefanie Ostrowski, law student interns, filed a brief
for the Housing Clinic of the Jerome N. Frank Legal Ser-
vices Organization et al. as amici curiae.
                          Opinion

   McDONALD, J. This certified appeal requires us to
consider the circumstances under which a plaintiff may
be denied attorney’s fees under the Connecticut Unfair
Trade Practices Act (CUTPA), General Statutes § 42-
110a et seq. The plaintiff, Thomas G. Stone III, appeals
from the judgment of the Appellate Court affirming the
judgment of the trial court, which found that the defen-
dant, East Coast Swappers, LLC, had violated CUTPA
and awarded the plaintiff compensatory damages, but
declined to award punitive damages or attorney’s fees.
See Stone v. East Coast Swappers, LLC, 191 Conn. App.
63, 65, 213 A.3d 499 (2019). The plaintiff contends that
we should adopt a presumption whereby a plaintiff
prevailing in a CUTPA action should ordinarily recover
attorney’s fees under General Statutes § 42-110g (d)
unless special circumstances would render such an
award unjust. Regardless of whether we adopt such a
presumption, the plaintiff contends that the Appellate
Court incorrectly concluded that the trial court had not
abused its discretion when it failed to award the plaintiff
attorney’s fees. Although we decline to adopt the plain-
tiff’s suggested presumption, we conclude that the trial
court abused its discretion.
   The Appellate Court’s decision sets forth a detailed
recitation of the facts as found by the trial court; see
id., 65–71; which we summarize in relevant part. Patrick
Keithan, who was the plaintiff’s son-in-law at the time,
purchased a 2008 Mitsubishi Lancer Evolution from a
car dealership in Georgia, where he was stationed for
his military service. He financed the purchase, in part,
through a loan from Wachovia Dealer Services, Inc.1
   Thereafter, Keithan experienced performance issues
with the car’s engine. He towed the car from Georgia
to Windsor Locks, Connecticut, where the defendant,
a motor vehicle repair shop, was located. The defendant
initially replaced the car’s turbocharger, but the engine
still experienced performance issues. Keithan returned
to Georgia to fulfill his military service obligations and
left the car with the defendant. Keithan ultimately
decided to have the defendant install a Buschur Racing
short block.2 A co-owner of the defendant, Paul Scott,
drafted an estimate for this work, which he sent to Keithan.
The estimate referenced the purchase of the Buschur
Racing short block and its installation and provided an
estimated cost of more than $9000.
  The plaintiff loaned Keithan the money to pay the
defendant. A promissory note for the loan was executed
by Keithan and his wife, the plaintiff’s daughter. Kei-
than’s wife subsequently sent a check to the defendant
for the contracted amount.
  Upon receipt of the payment, the defendant shipped
the car’s engine to Buschur Racing, which performed
the requested work on the engine and returned the
modified engine to the defendant. As Scott prepared
the modified engine for installation, his foreman
informed him that additional parts were needed to
install the engine. The foreman discovered that these
parts were damaged when he took the original engine
apart to prepare to send it to Buschur Racing. A request
for additional funding for the parts was communicated
to Keithan, but he did not want to pay the extra money,
and the modified engine was never installed in the car.3
The car remained in the defendant’s possession.
   Keithan never repaid the plaintiff any portion of the
loan. Consequently, the plaintiff attempted to obtain
title to the car by filing a title application with the motor
vehicle division of the Georgia Department of Revenue.
He was unsuccessful because the title application
required Keithan’s signature, which was missing.
   The plaintiff subsequently traveled from his residence
in Maryland to the defendant’s location and asked to
see the car. Scott refused to allow the plaintiff to look
at the car or the modified engine and informed him that
the engine had never been reinstalled and that Keithan
had refused to pay for any of the extra work or parts
involved. Thereafter, another co-owner of the defendant
sent a letter to Keithan, in which she indicated that she
had been contacted by the plaintiff. The letter refer-
enced the sum of $14,151.71 being owed to the defen-
dant, which represented the costs of additional
shipping, engine parts, and storage over the previous
year.
   The plaintiff subsequently filed an action against Kei-
than in Maryland and obtained a judgment in the amount
of $10,348. This judgment permitted the plaintiff to
eventually secure a lien on the car subsequent in right
to that of Wells Fargo Auto Finance. See footnote 1 of
this opinion. The lien was reflected in a certificate of
title, which was issued by the Georgia Department of
Revenue.
  Thereafter, the defendant filed a ‘‘Notice of Intent
to Sell’’ or an ‘‘Artificer’s Lien’’4 with the Connecticut
Department of Motor Vehicles, claiming a lien of $1792.
The Department of Motor Vehicles issued the defendant
an ‘‘Affidavit of Compliance and Ownership Transfer’’
for use in providing valid title to a purchaser for a
vehicle subject to an artificer’s lien.
  Extensive communications took place between the
plaintiff, the plaintiff’s wife, and the defendant’s owners
regarding the plaintiff’s obtaining the car in satisfaction
of his lien. During these communications, the plaintiff
informed the defendant that he had secured his status
as a second position lienholder on the Georgia title.
The plaintiff, however, had not provided the defendant
with a copy of the new Georgia title.
  Keithan filed for bankruptcy protection in Maryland
and secured the discharge of the plaintiff’s judgment.
Wells Fargo’s security interest was identified as $10,700
at the time of the bankruptcy petition. The bankruptcy
petition, which was obtained by the defendant’s coun-
sel, identified the plaintiff as an unsecured creditor.
  Thereafter, both parties retained counsel who
exchanged communications regarding their clients’
respective claims related to the vehicle. In September,
2013, the plaintiff commenced the underlying action
against the defendant, alleging, among other things, that
the defendant had violated CUTPA.5 In November, 2013,
the defendant, on the advice of its counsel, sold the car
at an auction for $19,000. Although he had provided
notice of the auction to Keithan and Wells Fargo and
published notice in a local newspaper, Scott, on behalf
of the defendant, did not provide notice of the auction
to the plaintiff.
   The record reveals the following procedural history.
In December, 2016, the plaintiff filed the operative, sin-
gle count complaint, alleging that the defendant had
violated CUTPA by refusing to perform the work that
had been paid for—namely, failing to install the modi-
fied engine in the car—and by failing to provide the
plaintiff, a lienholder, with statutory notice of the auc-
tion.6 The case was tried to the court in January, 2017.
   The trial court issued a memorandum of decision
in which it concluded that the plaintiff ‘‘has proven a
violation of CUTPA7 [but] has not proven the evil motive
or malice necessary to award punitive damages, and
[the trial court] exercise[d] its discretion by finding that
the plaintiff is not entitled to an award of attorney’s
fees. Damages [were] awarded in the amount of $8300.’’
(Footnote added.)
   In declining to award either punitive damages or
attorney’s fees, the court reasoned: ‘‘The court finds as
a matter of fact that the plaintiff has not proven that
[the defendant’s] actions constituted a reckless indiffer-
ence to the rights of [the plaintiff], an intentional and
wanton violation of his rights, malice or evil. [The defen-
dant] had been given an application for a title listing
[the plaintiff] as a second position lienholder but had
never been provided with the actual title. [The defen-
dant] did make the effort to review Keithan’s bank-
ruptcy filing, which listed [the plaintiff] as an unsecured
creditor. [The defendant] did consult with counsel
before selling the vehicle at auction. The court cannot
find, therefore, that [the defendant’s] actions warrant
punitive damages. For similar reasons, the court exer-
cises its discretion and does not award attorney’s fees
to the plaintiff.’’
   The plaintiff appealed from the trial court’s judgment
to the Appellate Court, arguing that the trial court erred
in failing to award him attorney’s fees. While the appeal
was pending, the plaintiff filed a motion requesting that
the trial court articulate the factual and legal bases for
its decision not to award attorney’s fees. Specifically,
the plaintiff requested that the court clarify its use of
the phrase ‘‘[f]or similar reasons’’ in its memorandum
of decision. The trial court issued an articulation,
explaining: ‘‘The use of the phrase ‘similar reasons’ was
meant to signify that the court relied on the same rea-
sons enumerated in the preceding sentences, to wit,
‘[the defendant] had been given an application for a
title listing [the plaintiff] as a second position lienholder
but had never been provided with the actual title. [The
defendant] did make the effort to review Keithan’s bank-
ruptcy filing, which listed [the plaintiff] as an unsecured
creditor. [The defendant] did consult with counsel
before selling the vehicle at auction.’ ’’ (Emphasis in orig-
inal.)
   The Appellate Court rejected the plaintiff’s con-
tention that it should recognize a rebuttable presump-
tion whereby a prevailing plaintiff in a CUTPA action
‘‘should ordinarily recover attorney’s fees unless special
circumstances would render such an award unjust.’’
(Internal quotation marks omitted.) Stone v. East Coast
Swappers, LLC, supra, 191 Conn. App. 72. The Appellate
Court reasoned that the use of the word ‘‘may’’ in § 42-
110g (d) indicates that the statute does not provide
for a mandatory award of fees; rather, the court has
discretion to award attorney’s fees. (Internal quotation
marks omitted.) Id., 74. It also reasoned that such a
rebuttable presumption would result in a loss of the trial
court’s statutory discretion. Id., 74–75. The Appellate
Court also rejected the plaintiff’s contention that the
trial court abused its discretion in declining to award
attorney’s fees, reasoning that, ‘‘[a]lthough the [trial]
court relied on the same factual findings in its decision
not to award punitive damages, nothing in the court’s
memorandum of decision or articulation suggests that
the court improperly required the plaintiff to show, in
order to be entitled to recover attorney’s fees, that the
defendant acted with malice, reckless disregard, or evil
intent.’’ Id., 76.
   We thereafter granted the plaintiff’s petition for certi-
fication to appeal, limited to the following issue: ‘‘Did
the Appellate Court correctly conclude that the trial
court did not abuse its discretion when it denied an
award of attorney’s fees to the plaintiff after the plaintiff
prevailed on his claim under [CUTPA]?’’ Stone v. East
Coast Swappers, LLC, 333 Conn. 924, 217 A.3d 993
(2019).
   On appeal, the plaintiff contends that the Appellate
Court incorrectly focused on the phrase ‘‘may award’’
in § 42-110g (d) in isolation and should have construed
CUTPA’s fee shifting provision broadly in favor of the
plaintiff, as one whom the legislature intended to bene-
fit, and in light of CUTPA’s remedial purpose to encour-
age attorneys to accept and litigate unfair trade
practices claims. The plaintiff further contends that we
should take this opportunity to emphasize that ‘‘a deci-
sion whether to award [attorney’s] fees under CUTPA
is distinct from the decision regarding punitive damages
and requires a distinct analysis . . . .’’ In particular, he
argues that we should adopt a presumption whereby a
prevailing plaintiff in a CUTPA action should ordinarily
receive a fee award unless a trial court finds that special
circumstances would render a fee award unjust. Regard-
less of whether we adopt such a presumption, the plain-
tiff also contends that the Appellate Court incorrectly
concluded that the trial court did not abuse its discre-
tion because the trial court required proof of reckless
disregard or malice as a prerequisite to an award of
attorney’s fees.
   The defendant contends that the plaintiff’s construc-
tion of ‘‘may award’’ in § 42-110g (d) is at odds with
the plain meaning of the statute and there is no basis
in the legislative history of the statute to conclude that
this court should adopt a presumption in favor of award-
ing attorney’s fees to a prevailing party. The defendant
also contends that the trial court did not abuse its dis-
cretion in declining to award attorney’s fees because,
affording the trial court every reasonable presumption
in favor of upholding the ruling, it simply found the
plaintiff’s arguments for fees unavailing.
   Whether the phrase ‘‘may award’’ in § 42-110g (d)
establishes a presumption that a prevailing plaintiff
should ordinarily recover attorney’s fees in a CUTPA
action is a question of statutory interpretation over
which our review is plenary. See, e.g., Ulbrich v. Groth,
310 Conn. 375, 448, 78 A.3d 76 (2013). ‘‘In making such
determinations, we are guided by fundamental princi-
ples of statutory construction.’’ In re Matthew F., 297
Conn. 673, 688, 4 A.3d 248 (2010), overruled in part on
other grounds by In re Jose B., 303 Conn. 569, 34 A.3d
975 (2012); see General Statutes § 1-2z. ‘‘[O]ur funda-
mental objective is to ascertain and give effect to the
apparent intent of the legislature.’’ (Internal quotation
marks omitted.) Testa v. Geressy, 286 Conn. 291, 308,
943 A.2d 1075 (2008). ‘‘[I]t is a basic tenet of statutory
construction that [w]e construe a statute as a whole
and read its subsections concurrently in order to reach a
reasonable overall interpretation.’’ (Emphasis omitted;
internal quotation marks omitted.) Thomas v. Dept. of
Developmental Services, 297 Conn. 391, 403–404, 999
A.2d 682 (2010). ‘‘Legislative intent is not to be found
in an isolated sentence; the whole statute must be con-
sidered.’’ (Internal quotation marks omitted.) Historic
District Commission v. Hall, 282 Conn. 672, 684, 923
A.2d 726 (2007).
    We are mindful that CUTPA, as a remedial act, is
‘‘construed liberally in an effort to effectuate its public
policy goals.’’ (Internal quotation marks omitted.) Asso-
ciated Investment Co. Ltd. Partnership v. Williams
Associates IV, 230 Conn. 148, 158, 645 A.2d 505 (1994);
see also General Statutes § 42-110b (d). CUTPA’s pri-
mary goal is ‘‘eliminating or discouraging unfair meth-
ods of competition and unfair or deceptive acts or
practices.’’ (Internal quotation marks omitted.)
Hinchliffe v. American Motors Corp., 184 Conn. 607,
616–17, 440 A.2d 810 (1981). As a result, ‘‘[t]he plaintiff
who establishes CUTPA liability has access to a remedy
far more comprehensive than the simple damages
recoverable under common law. The ability to recover
both [attorney’s] fees . . . and punitive damages . . .
enhances the private CUTPA remedy and serves to
encourage private CUTPA litigation.’’ (Citations omit-
ted; footnote omitted.) Id., 617.
   We begin with the text of the statute. Section 42-110g
(d) provides in relevant part: ‘‘In any action brought by
a person under this section, the court may award, to
the plaintiff, in addition to the relief provided in this
section, costs and reasonable attorneys’ fees based on
the work reasonably performed by an attorney and not
on the amount of recovery. . . .’’ The term ‘‘may award’’
is not defined in § 42-110g; nor is it defined in the provi-
sion setting forth the definitions used within CUTPA,
§ 42-110a.
   We have previously explained that ‘‘the word ‘may’
imports permissive conduct and the conferral of discre-
tion. . . . Only when the context of legislation permits
such interpretation and if the interpretation is necessary
to make a legislative enactment effective to carry out
its purposes, should the word ‘may’ be interpreted as
mandatory rather than directory.’’ (Citations omitted.)
State v. Bletsch, 281 Conn. 5, 17–18, 912 A.2d 992 (2007).
Section 1-2z directs us to consider related statutory
provisions to determine whether the text is ambiguous.
Accordingly, we look to a related subsection of § 42-
110g to put the legislature’s use of ‘‘may award’’ in
subsection (d) in context. See, e.g., Studer v. Studer, 320
Conn. 483, 489, 131 A.3d 240 (2016) (‘‘[i]n interpreting
a statute, [r]elated statutory provisions . . . often pro-
vide guidance in determining the meaning of a particular
word’’ (internal quotation marks omitted)). Section 42-
110g (a), CUTPA’s punitive damages provision, provides
in relevant part: ‘‘Any person who suffers any ascertain-
able loss of money or property . . . as a result of the
use or employment of a method, act or practice prohib-
ited by section 42-110b, may bring an action . . . to
recover actual damages. . . . The court may, in its dis-
cretion, award punitive damages . . . .’’
   We find it significant that the legislature employed
the term ‘‘may award’’ in the attorney’s fees provision;
General Statutes § 42-110g (d); but employed ‘‘may, in
its discretion, award’’ in the punitive damages provi-
sion. (Emphasis added.) General Statutes § 42-110g (a).
The addition of the phrase ‘‘in its discretion’’ in subsec-
tion (a) renders the legislature’s use of ‘‘may award’’
in subsection (d) ambiguous because it demonstrates
that the legislature did not use ‘‘may award’’ uniformly
in § 42-110g. Cf. Felician Sisters of St. Francis of Con-
necticut, Inc. v. Historic District Commission, 284
Conn. 838, 850, 937 A.2d 39 (2008) (‘‘[t]he use of the
different terms . . . within the same statute suggests
that the legislature acted with complete awareness of
their different meanings . . . and that it intended the
terms to have different meanings’’ (internal quotation
marks omitted)). We conclude that ‘‘may award’’ in § 42-
110g (d) is ambiguous because, when read in context,
it is susceptible to more than one reasonable interpreta-
tion. See, e.g., Gonzalez v. O & G Industries, Inc., 322
Conn. 291, 303, 140 A.3d 950 (2016).
   A broader understanding of the attorney’s fees and
punitive damages provisions of CUTPA is foundational
to our analysis. We have previously explained the dis-
tinction between attorney’s fees and punitive damages
under CUTPA: ‘‘Section 42-110g (a) expressly autho-
rizes the trial court to award punitive damages in addi-
tion to the award of attorney’s fees authorized by § 42-
110g (d). Nothing in the language of the statute suggests
that punitive damages are the same as attorney’s fees,
consistent with the common-law rule. If the legislature
had intended to impose such a limitation, it presumably
would have done so either by authorizing the trial court
to award double attorney’s fees or by authorizing it
to award double punitive damages. The fact that the
legislature enacted two distinct provisions indicates
that it contemplated two distinct types of awards. See
Mead v. Burns, 199 Conn. 651, 666 n.8, 509 A.2d 11
(1986) (‘[when] CUTPA applies, it permits a recovery
of punitive damages and attorney’s fees that the com-
mon law does not ordinarily permit’); Hinchliffe v.
American Motors Corp., [supra, 184 Conn. 617] (‘The
plaintiff who establishes CUTPA liability has access
to a remedy far more comprehensive than the simple
damages recoverable under common law. The ability
to recover both [attorney’s] fees . . . and punitive
damages . . . enhances the private CUTPA remedy
and serves to encourage private CUTPA litigation.’
. . .).’’ (Emphasis omitted; footnote omitted.) Ulbrich
v. Groth, supra, 310 Conn. 449–50.
   This distinction exists because, unlike the purpose
of permitting an award of attorney’s fees—to foster the
use of private attorneys in vindicating the public goal
of ferreting out unfair trade practices in consumer trans-
actions by commercial actors generally—the purposes
of punitive damages are focused on deterrence and
punishment of particular commercial actors. See id.,
455 n.64; see also Hylton v. Gunter, 313 Conn. 472,
486 n.14, 97 A.3d 970 (2014) (punitive damages under
CUTPA are distinct from common-law punitive dam-
ages because ‘‘they are not intended merely to compen-
sate the plaintiff for the harm caused by the defendant’’
(internal quotation marks omitted)). As such, punitive
damages under CUTPA are not limited to the measure of
common-law punitive damages, and the most important
factor in measuring punitive damages under CUTPA is
the ‘‘reprehensibility of a defendant’s conduct . . . .’’
Ulbrich v. Groth, supra, 310 Conn. 455. The Appellate
Court has similarly explained that, under CUTPA, a
plaintiff’s ‘‘entitlement to recover attorney’s fees stands
on a different footing’’ than his or her entitlement to
punitive damages. New England Custom Concrete, LLC
v. Carbone, 102 Conn. App. 652, 667, 927 A.2d 333 (2007).
In short, the analysis for awarding attorney’s fees is
distinct from the analysis for awarding punitive
damages.
   CUTPA’s legislative history underscores the purpose
of the attorney’s fees provision. In 1976, the legislature
amended the attorney’s fees provision to strengthen
CUTPA’s mechanism of encouraging private litigation
by removing the court’s authority to award attorney’s
fees to the prevailing party and providing instead for
fee awards only to prevailing plaintiffs.8 See Public Acts
1976, No. 76-303, § 3; see also Gill v. Petrazzuoli Bros.,
Inc., 10 Conn. App. 22, 32, 521 A.2d 212 (1987). Repre-
sentative Raymond C. Ferrari remarked: ‘‘The purpose
of this act is to stop unfair or deceptive practices. The
only way to accomplish that effectively is to encourage
litigation by private parties. The only way to encourage
that litigation in the public interest is to provide only
for attorney’s fees in the case for plaintiffs.’’ 19 H.R.
Proc., Pt. 6, 1976 Sess., p. 2191. Similarly, Senator Louis
Ciccarello explained: ‘‘[B]oth the [Department] of Con-
sumer Protection and the Attorney General’s [O]ffice
and private attorneys are all of the opinion that in order
to protect consumers of the [s]tate that plaintiff’s fees
are extremely necessary. The reason for, there is a lot
of hesitancy in bringing [an action] of this nature and
in order to pursue this sort of private attorney general
method, you have to have plaintiff’s attorney’s fees. I
think it’s fair and I think it should also be pointed out
that reasonable attorney’s fees are granted only upon
discretion of the court, so therefore, a plaintiff may not
be able to receive any fees whatsoever.’’ 19 S. Proc.,
Pt. 6, 1976 Sess., p. 2278.
   The attorney’s fees provision is integral to effectuat-
ing CUTPA’s policy of encouraging litigants to act as
private attorneys general. It serves to ‘‘encourage attor-
neys to accept and litigate CUTPA cases. CUTPA cases,
however, may entail long hours with little likelihood of
an award that will cover reasonable expenses. For this
reason . . . § 42-110g (d) offers an attorney who
accepts a CUTPA case the prospect of recovering rea-
sonable fees and costs.’’ Gill v. Petrazzuoli Bros., Inc.,
supra, 10 Conn. App. 33. The present case, in which the
trial court awarded $8300 in compensatory damages,
demonstrates the importance of the attorney’s fees pro-
vision. If attorneys did not have the prospect of recov-
ering fees, there would be little incentive for them to
litigate cases with small damages at stake, even if the
unfair trade practice conduct was substantial. See Free-
man v. A Better Way Wholesale Autos, Inc., 191 Conn.
App. 110, 132, 213 A.3d 542 (2019) (‘‘[t]he availability
of statutory attorney’s fees under CUTPA serves both
to deter unfair trade practices and to compensate attor-
neys for taking on small cases to enforce the public
policy of protecting consumers from unfair and decep-
tive conduct’’ (emphasis added)). Thus, a court’s inquiry
into whether to award attorney’s fees is largely distinct
from whether to award punitive damages because fees
seek to encourage attorneys to take on CUTPA litiga-
tion, whereas punitive damages seek to address repre-
hensible conduct.
   Having established that a trial court’s determination
of whether to award attorney’s fees is distinct from the
determination of whether to award punitive damages,
the question that remains is whether we should adopt
a presumption in favor of awarding attorney’s fees to
a prevailing plaintiff in a CUTPA action. There is no
language in § 42-110g (d) and no legislative history indi-
cating that the legislature intended a presumption in
favor of attorney’s fees. As this court has previously
stated, ‘‘[a]warding . . . attorney’s fees under CUTPA
is discretionary . . . .’’ (Citations omitted.) Gargano
v. Heyman, 203 Conn. 616, 622, 525 A.2d 1343 (1987);
see also Woronecki v. Trappe, 228 Conn. 574, 580 n.7,
637 A.2d 783 (1994); Chrysler Corp. v. Maiocco, 209
Conn. 579, 590, 552 A.2d 1207 (1989). The legislative
history of § 42-110g (d) also makes clear that legislators
found it significant that ‘‘reasonable attorney’s fees are
granted only upon discretion of the court, so therefore,
a plaintiff may not be able to receive any fees whatso-
ever.’’ (Emphasis added.) 19 S. Proc., supra, p. 2278,
remarks of Senator Ciccarello.
   Our legislature has employed presumptions in other
statutes and has chosen not to do so here. See, e.g.,
General Statutes § 5-145a (hypertension and heart dis-
ease presumed to have been suffered in performance
of certain personnel’s duty); General Statutes § 46b-56b
(presumption that it is in best interest of child to be in
custody of parent); General Statutes § 52-183 (presump-
tion of agency in motor vehicle operation); General
Statutes § 52-470 (d) (rebuttable presumption of delay
without good cause for habeas petitions filed outside
time limits). ‘‘Our case law is clear . . . that when the
legislature chooses to act, it is presumed to know how
to draft legislation consistent with its intent and to
know of all other existing statutes . . . .’’ (Internal quo-
tation marks omitted.) McCoy v. Commissioner of Pub-
lic Safety, 300 Conn. 144, 155, 12 A.3d 948 (2011); see
also Scholastic Book Clubs, Inc. v. Commissioner of
Revenue Services, 304 Conn. 204, 219, 38 A.3d 1183 (‘‘it
is a well settled principle of statutory construction that
the legislature knows how to convey its intent expressly
. . . or to use broader or limiting terms when it chooses
to do so’’ (citation omitted)), cert. denied, 568 U.S. 940,
133 S. Ct. 425, 184 L. Ed. 2d 255 (2012). We decline
to import such a presumption into CUTPA’s statutory
framework when the legislature did not choose to
include one.
  Moreover, we are mindful that, in interpreting the
statutory provisions of CUTPA, ‘‘[t]he legislature has
directed that ‘courts of this state shall be guided by
interpretations given by the Federal Trade Commission
and the federal courts to Section 5 (a) (1) of the Federal
Trade Commission Act (15 U.S.C. [§] 45 (a) (1)).’ Gen-
eral Statutes § 42-110b (b).’’ McLaughlin Ford, Inc. v.
Ford Motor Co., 192 Conn. 558, 567, 473 A.2d 1185
(1984). Although a small number of states have man-
dated an award of attorney’s fees to prevailing plaintiffs;
see, e.g., Skeer v. EMK Motors, Inc., 187 N.J. Super.
465, 469, 473, 455 A.2d 508 (App. Div. 1982) (under
New Jersey law, award of attorney’s fees to prevailing
consumer is mandatory under provisions of state Con-
sumer Fraud Act); Woods v. Littleton, 554 S.W.2d 662,
669 (Tex. 1977) (under Texas law, ‘‘the consumer who
proves all the elements required to recover actual mone-
tary damages shall recover three times the actual mone-
tary damages and, supported by adequate proof,
reasonable [attorney’s] fees and court costs’’); our
research has not revealed, and the plaintiff does not
contend, that the Federal Trade Commission has
adopted a presumption similar to the one the plaintiff
asks us to adopt.
   The plaintiff nonetheless contends that we should
adopt a presumption because claims brought under
Title VII of the Civil Rights Act and similar federal
statutes contain a similar fee shifting provision—‘‘may
allow’’—and the United States Supreme Court has held
that a prevailing plaintiff ‘‘should ordinarily recover
[attorney’s fees] unless special circumstances would
render such an award unjust.’’ (Internal quotation
marks omitted.) Christiansburg Garment Co. v. Equal
Employment Opportunity Commission, 434 U.S. 412,
416–17, 98 S. Ct. 694, 54 L. Ed. 2d 648 (1978). The
plaintiff contends that the rationale supporting the pre-
sumption in Title VII and similar federal statutes applies
with equal force to fee awards under CUTPA, given that
CUTPA’s purpose to encourage private attorney general
actions is like that of Title VII and similar federal stat-
utes. As the Appellate Court noted, however, Title VII
protects civil rights, which hold an especially valued
status in our law. See, e.g., Newman v. Piggie Park
Enterprises, Inc., 390 U.S. 400, 402, 88 S. Ct. 964, 19 L.
Ed. 2d 1263 (1968) (plaintiff who brings civil rights
action is ‘‘vindicating a policy that Congress considered
of the highest priority’’). Although we do not diminish
the significance or importance of deterring unfair or
deceptive trade practices, the plaintiff does not identify
any authority that suggests we should put protection
from unfair trade practices on the same plane as vindi-
cating violations of civil rights. Two of the cases the
plaintiff relies on are also distinguishable from the pres-
ent case because, unlike in CUTPA litigation, those
cases involve circumstances in which the prevailing
party did not otherwise have monetary recovery avail-
able. See Christiansburg Garment Co. v. Equal
Employment Opportunity Commission, supra, 419,
421 (prevailing defendant should have possibility of
recovering its expenses in resisting groundless action);
Newman v. Piggie Park Enterprises, Inc., supra, 402
(explaining that attorney’s fees are significant because
prevailing plaintiff is not otherwise entitled to dam-
ages). Accordingly, we decline to adopt a presumption
in favor of attorney’s fees under § 42-110g (d).
   Although we do not agree with the plaintiff that there
is an established statutory presumption in favor of an
award of attorney’s fees, a trial court should be able
to articulate appropriate reasons why it would not exer-
cise its discretion to award attorney’s fees in further-
ance of CUTPA’s legislative objectives. Moreover, in
exercising its discretion, a trial court must consider
the purpose of CUTPA attorney’s fees when deciding
whether a prevailing plaintiff should be awarded such
fees. See, e.g., Red Rooster Construction Co. v. River
Associates, Inc., 224 Conn. 563, 575, 620 A.2d 118 (1993)
(trial court’s exercise of discretion ‘‘imports something
more than leeway in decision making and should be
exercised in conformity with the spirit of the law and
should not impede or defeat the ends of substantial
justice’’ (emphasis added; internal quotation marks omit-
ted)).
   Applying these principles to the facts of this case,
we are mindful that ‘‘[a]warding . . . attorney’s fees
under CUTPA is discretionary; General Statutes § 42-
110g [d] . . . and the exercise of such discretion will
not ordinarily be interfered with on appeal unless the
abuse is manifest or injustice appears to have been
done.’’ (Footnote omitted; internal quotation marks
omitted.) Ulbrich v. Groth, supra, 310 Conn. 446. As we
have explained, however, ‘‘[a] court’s discretion must
be informed by the policies that the relevant statute is
intended to advance.’’ (Internal quotation marks omit-
ted.) DiLieto v. County Obstetrics & Gynecology
Group, P.C., 310 Conn. 38, 55, 74 A.3d 1212 (2013).
Indeed, a statute’s purpose is ‘‘a paramount factor for
the trial court to consider’’ when exercising its discre-
tion. Id., 59.
  Here, the trial court failed to recognize the difference
between statutory punitive damages and common-law
punitive damages,9 and failed to recognize the different
purposes that attorney’s fees and punitive damages
serve under CUTPA. In its memorandum of decision,
the trial court stated: ‘‘The court finds as a matter of fact
that the plaintiff has not proven that [the defendant’s]
actions constituted a reckless indifference to the rights
of [the plaintiff], an intentional and wanton violation
of his rights, malice or evil. . . . The court cannot find,
therefore, that [the defendant’s] actions warrant puni-
tive damages. For similar reasons, the court exercises
its discretion and does not award attorney’s fees to the
plaintiff.’’ (Emphasis added.) When asked to articulate
what it meant by ‘‘similar reasons,’’ the trial court
explained that ‘‘[t]he use of the phrase ‘similar reasons’
was meant to signify that the court relied on the same
reasons enumerated in the preceding sentences . . . .’’
(Emphasis in original.) The court did not consider the
remedial policy objectives of § 42-110g (d). Rather, the
court identified the more demanding test for awarding
punitive damages—intentional, wanton, malicious, or
evil conduct—as its rationale for not awarding attor-
ney’s fees. It improperly required a more demanding
showing from the plaintiff, which is at odds with the
purpose of the attorney’s fees provision of CUTPA. To
interpret the attorney’s fees provision so narrowly
undermines the legislative intent because it neither
enhances the private CUTPA remedy nor encourages
private CUTPA litigation. See, e.g., Hinchliffe v. Ameri-
can Motors Corp., supra, 184 Conn. 617.
   The defendant contends that the trial court did not
require intentional, wanton, malicious, or evil conduct.
The defendant argues that affording the trial court every
reasonable presumption in favor of upholding the ruling
demonstrates that the trial court simply was not per-
suaded that the plaintiff was entitled to attorney’s fees.
We disagree. After initially stating that, ‘‘[f]or similar
reasons,’’ it was not awarding the plaintiff attorney’s
fees, the trial court removed any doubt that it was
applying the punitive damages standard in its articula-
tion, explaining: ‘‘The use of the phrase ‘similar reasons’
was meant to signify that the court relied on the same
reasons enumerated in the preceding sentences . . . .’’
(Emphasis in original.) Those reasons in the preceding
sentences were solely directed at determining whether
the defendant’s actions constituted a reckless indiffer-
ence to the rights of the plaintiff, an intentional and
wanton violation of his rights, malice or evil, in other
words, a determination as to whether the defendant’s
conduct warranted punitive damages. We take the trial
court at its word that it relied on the same factors to
deny attorney’s fees as it did to deny punitive damages.
For the reasons set forth in this opinion, applying that
standard to the determination of whether to award
attorney’s fees constituted an abuse of discretion. Cf.
Duncan v. Mill Management Co. of Greenwich, Inc.,
308 Conn. 1, 19, 60 A.3d 222 (2013) (trial court abused
discretion because it failed to apply proper legal test);
Misthopoulos v. Misthopoulos, 297 Conn. 358, 367, 999
A.2d 721 (2010) (‘‘[n]otwithstanding the great deference
accorded the trial court in dissolution proceedings, a
trial court’s ruling . . . may be reversed if, in the exer-
cise of its discretion, the trial court applies the wrong
standard of law’’ (internal quotation marks omitted)).
Accordingly, the Appellate Court incorrectly deter-
mined that the trial court had not abused its discretion
when it declined to award the plaintiff attorney’s fees
under the test applicable to punitive damages.
  The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
reverse the judgment of the trial court insofar as it
declined to award attorney’s fees to the plaintiff and
to remand the case to that court for its consideration
of the plaintiff’s request for an award of attorney’s fees
consistent with this opinion.
   In this opinion the other justices concurred.
   * December 11, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     It is undisputed that Wells Fargo Auto Finance is the successor in interest
to Wachovia Dealer Services, Inc., and that it subsequently acquired the debt.
   2
     A short block is a component of an engine on which other components
are assembled.
   3
     At trial, Scott testified that, although the estimate stated that it included
installation, he intended the word ‘‘installation’’ to include only the removal
of the car’s engine and not the subsequent installation of the modified engine.
   4
     A motor vehicle repair shop may apply to obtain an artificer’s lien if it
claims a lien on a motor vehicle in its possession on which it had completed
authorized work that is properly recorded on an invoice, and, ‘‘if no applica-
tion that the lien be dissolved upon such substitution of a bond is made
within thirty days of the date of the completion of the work upon the
property by the bailor for hire, the bailee shall immediately send a written
notice of intent to sell to the Commissioner of Motor Vehicles, stating . . .
the date the work was completed . . . [and] the amount for which a lien
is claimed . . . . Upon approval by the commissioner of such notice, the
commissioner shall issue the bailee an affidavit of compliance and such
bailee shall provide such affidavit to the purchaser at the time of sale. . . .’’
General Statutes § 49-61 (b); see also Form H-100A, Connecticut Department
of Motor Vehicles, available at https://portal.ct.gov/-/media/DMV/20/29/
H100Apdf.pdf (last visited December 9, 2020).
   Although § 49-61 was the subject of certain amendments in 2014 and 2017;
see Public Acts 2017, No. 17-104, § 1; Public Acts 2017, No. 17-79, § 20; Public
Acts 2014, No. 14-130, § 27; those amendments have no bearing on the merits
of this appeal. See footnote 7 of this opinion. In the interest of simplicity,
we refer to the current revision of the statute.
   5
     Specifically, the plaintiff alleged that the defendant had violated General
Statutes § 14-65f (a) when it ‘‘obtained payment from Keithan, using [the
plaintiff’s] funds, through the artifice of falsely promising to install a new
[e]ngine in the [v]ehicle and sought to perpetuate this ruse in its communica-
tions with [the plaintiff’s] agent by deliberately attempting to pass off a used
engine as new.’’
   6
     During the trial, the trial court noted that the discharge of a personal
debt is not ‘‘probative of whether . . . there was a valid lien.’’ Because
neither party has raised the issue of whether the plaintiff’s lien is affected
by the bankruptcy discharge of the plaintiff’s judgment, we have no occasion
to address it.
   7
     The trial court found that the defendant violated General Statutes §§ 14-
65f and 49-61. Section 14-65f provides in relevant part: ‘‘(a) (1) Prior to
performing any repair work on a motor vehicle, a motor vehicle repair shop
shall obtain a written authorization to perform the work . . . that includes
an estimate in writing of the maximum cost to the customer of the parts
and labor necessary for the specific job authorized. . . .
                                         ***
   ‘‘(b) If the repair shop is unable to estimate the cost of repair because
the specific repairs to be performed are not known at the time the vehicle
is delivered to the repair shop, the written authorization required by this
section need not include an estimate of the maximum cost of parts and
labor. In such a case, prior to commencing any repairs, the repair shop shall
notify the customer of the work to be performed and the estimated maximum
cost to the customer of the necessary parts and labor, obtain the customer’s
written or oral authorization and record such information on the invoice.
. . .’’
    The court found that, although an oral authorization was provided by
Keithan with respect to the defendant’s estimate for the Buschur Racing
short block, the estimate’s explicit inclusion of a fixed cost for the ‘‘installa-
tion’’ of the modified engine was a misrepresentation on the part of the
defendant.
    In addition, § 49-61 provides in relevant part: ‘‘(b) . . . . Within ten days
of receipt of such information relative to any lienholder, the bailee shall mail
written notice to each lienholder by certified mail, return receipt requested,
stating that the motor vehicle is being held by such bailee and has a lien
upon it for repair and storage charges. . . .
                                        ***
    ‘‘(e) . . . [I]f the last usual place of abode of the bailor is known to or
may reasonably be ascertained by the bailee, notice of the time and place
of sale shall be given by mailing the notice to him by certified mail, return
receipt requested, at least ten days before the time of the sale, and similar
notice shall be given to any officer who has placed an attachment on the
property and, if the property is a motor vehicle . . . any lienholder. . . .’’
(Emphasis added.)
    The court found that the defendant violated § 49-61 by failing to provide
written notice of the auction to the plaintiff. The court concluded that
‘‘[t]he violation of [§ 49-61 (e)], together with [the defendant’s] purported
acquisition of lien rights in violation of § 14-65f, constitute a violation of
CUTPA because each violation was both deceptive and a violation of public
policy as found in §§ 14-65f and 49-61.’’
    We note that the plaintiff was not a party to the transaction between the
defendant and Keithan, and it is unclear on this record what legal authority
entitled the plaintiff to assert a CUTPA violation on the basis of the defen-
dant’s misrepresentation to Keithan. It is also unclear how the defendant’s
failure to give notice to the plaintiff as a lienholder in accordance with § 49-
61 constitutes a CUTPA violation because it is not obvious that the obligation
to give statutory notice to a lienholder is within CUTPA’s definition of
‘‘trade’’ and ‘‘commerce.’’ See General Statutes § 42-110a (4) (‘‘ ‘[t]rade’ and
‘commerce’ means the advertising, the sale or rent or lease, the offering for
sale or rent or lease, or the distribution of any services and any property,
tangible or intangible, real, personal or mixed, and any other article, com-
modity, or thing of value in this state’’). We express no view on either of
these issues because neither party has raised them before this court. See,
e.g., State v. Connor, 321 Conn. 350, 362, 138 A.3d 265 (2016) (‘‘[o]ur appellate
courts generally do not consider issues that were not raised by the parties’’).
    8
      The importance of the private consumer remedy itself has been empha-
sized during debate on various amendments to chapter 735a of the General
Statutes. For example, Senator Stephen C. Casey remarked: ‘‘The bill in
general would promote greater cooperation between public and private
efforts to enforce the . . . trade practices act. The Attorney General’s
[O]ffice is hampered in this enforcement effort by limited staff. Private
litigation under this act is essential and the proposal would ease the burden
on private individuals and thus encourage private litigation.’’ 22 S. Proc.,
Pt. 8, 1979 Sess., p. 2575; see also 19 H.R. Proc., Pt. 6, 1976 Sess., p. 2191,
remarks of Representative Raymond C. Ferrari; 16 H.R. Proc., Pt. 14, 1973
Sess., p. 7323, remarks of Representative Howard A. Newman.
    9
      ‘‘[C]ommon-law punitive damages are akin to statutorily authorized attor-
ney’s fees in practicality and purpose, insofar as both provide the same
relief and serve the same function . . . namely, fully compensating injured
parties.’’ (Citation omitted; footnote omitted; internal quotation marks omit-
ted.) Hylton v. Gunter, supra, 313 Conn. 485–86. As we explained, punitive
damages under CUTPA are distinct from common-law punitive damages
because they are not intended merely to compensate the plaintiff for the
harm caused by the defendant; they also serve to punish and deter reprehen-
sible conduct. See, e.g., Ulbrich v. Groth, supra, 310 Conn. 455.